 

Exhibit 10.82

 

 [cuilogo.jpg]

 

ADDENDUM "G" TO

EMPLOYMENT AGREEMENT

of

William J. Clough, Employee

 

 

 

THIS SEVENTH ADDENDUM TO EMPLOYMENT AGREEMENT is entered into this 1 day of
March 2014, by and between CUI Global, Inc., a Colorado corporation,
(hereinafter "CUI Global" or "Employer") and William J. Clough, hereinafter
("Employee"), collectively referred to herein as the "Parties," or in the
singular as “Party”

 

WHEREAS, Employee and CUI Global entered into an Employment Agreement dated
November 21, 2005 that provides for all customary matters inter alia
compensation, bonus, term, etc.

 

WHEREAS, Employee and CUI Global entered into an Addendum "A" to Employment
Agreement effective January 1, 2007 that provides inter alia for deferment of a
portion of salary and bonus and a tolling of the Employment Agreement 3 year
term.

 

WHEREAS, Employee and CUI Global entered into an Addendum "B" to Employment
Agreement dated May 15, 2008 that provides for all customary matters inter alia
compensation, bonus, term, etc.

 

WHEREAS, Employee and CUI Global entered into an Addendum "C" to Employment
Agreement dated July 1, 2010 that provides for all customary matters inter alia
compensation, bonus, term, etc.

 

WHEREAS, Employee and CUI Global entered into an Addendum "D" to Employment
Agreement dated August 1, 2012 that provides for all customary matters inter
alia compensation, bonus, term, etc.

 

WHEREAS, Employee and CUI Global entered into an Addendum "E" to Employment
Agreement dated July 31, 2013 that provides for all customary matters inter alia
compensation, bonus, term, etc.

 

WHEREAS, Employee and CUI Global have agreed to modify and revise certain terms
and conditions of the Employment Agreement as modified and to retain, intact,
all non-modified provisions and covenants .

 

IT IS THEREFORE AGREED:

 

1.EFFECTIVE DATE. This Agreement is entered into and is effective on the date
indicated above and, except as otherwise noted herein, shall remain in effect
until such time as it is terminated as provided for herein.

 



 

 

 

2.TERM OF EMPLOYMENT. The Term of Employment as set forth in previous addendum
shall be extended to and through December 31, 2016.

 

3.SEVERANCE AGREEMENT. Should the company terminate said employment
relationship, Employee shall be entitled to a two (2) year severance package
and, in addition, all then outstanding stock options shall be accelerated and
all options shall immediately vest to Employee.

 

4.COST-OF-LIVING ADJUSTMENT. Effective January 1, 2014 and each ensuing January
1 during the Term of Employment, Employee shall receive a four percent (4%)
cost-of-living adjustment to his base salary.

 

5.APPLICABILITY. This Addendum modifies only the specific terms set forth herein
and only to the extent specifically set forth herein and does not in any way
effect the force and effect of other provisions within the Employment Agreement.

 

This document consists of two (2) pages [including signature page].

 

AGREED TO AND ACCEPTED





 



Employee               /s/       William J. Clough               CUI Global,
Inc.       Compensation Committee                   By: /s/  3/19/2014      
Corey A. Lambrecht        



 

 

 



